Citation Nr: 1116725	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a nasal disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of cold injury.

4.  Entitlement to service connection for a thumb disability.

5.  Entitlement to service connection for a lung disability, to include as due to exposure to asbestos in service.

6.  Entitlement to service connection for residuals of a fractured left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1950 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The issues of entitlement to service connection for residuals of cold injury, a lung disability, a thumb disability and residuals of a fractured arm are addressed in the REMAND following the order section of this decision.  




FINDING OF FACT

Neither a nasal disability nor headaches were present at the time of the Veteran's discharge from service, and no current nasal disability or headaches are etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  A nasal disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was mailed letters in December 2007 and December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Both letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) have been obtained.  VA Medical Center and private treatment notes are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims of entitlement to service connection for a nasal disability and headaches.  Additionally, no VA medical opinion has been obtained in response to these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has a nasal disability.  In addition, the Veteran does not have a headache disability subject to presumptive service connection and there is no competent evidence suggesting that a current headache disability may be associated with the Veteran's active service or a service-connected disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for a Nasal Disability and Headaches

The Veteran has reported that during active service he was at gunnery practice when a shell flew off his weapon and embedded in his nose.  He reported that he went to sick bay, where the shell was removed with pliers.  He reported that he has had recurrent headaches ever since.

A review of the STRs is negative for treatment for or a diagnosis of a nasal disability or headaches while the Veteran was in active service.  While there is a notation indicating that the Veteran received treatment for both an elbow contusion and an elbow laceration, there is no indication from the record that the Veteran ever had an injury to his nose while in active service.  There is no indication in the Veteran's March 1954 separation examination report that the Veteran reported experiencing either an injury to his nose or headaches while he was in active service.  Additionally, the Veteran's nose, sinuses, and neurological system were all noted to be clinically normal upon physical examination at the time of his separation from active service.  

A review of the post-service medical evidence shows that the Veteran is seen at the VA Medical Center for his yearly examinations and other various complaints.  In April 2008, the Veteran reported experiencing a "runny nose" associated with a rash on his face for the past year.  At that time, the examiner diagnosed the Veteran with allergic rhinitis and seborrheic dermatitis of the scalp.  There is no indication from the record that the examiner related the allergic rhinitis to the Veteran's active service.  Additionally, there is no indication from the record that the Veteran reported his claimed in-service nose injury to the examiner at that time.

In a March 2011 VA Medical Center problem list, it is noted that the Veteran had a history of a shrapnel injury to the nose while in active service in the 1950s and that he has experienced chronic headaches since active service.  

The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); LeShore, 8 Vet. App. 406; Reonal, 5 Vet. App. 458. 

In this regard, the Board notes that while the Veteran has reported both an injury to his nose and headaches in service, there is no medical evidence substantiating this claim.  Additionally, there is no post-service medical evidence showing that the Veteran has received treatment for either a nose injury or headaches at any time since his separation from active service.  The Board notes that there is not even so much as a scar on the Veteran's nose that has been recorded in the medical records, which would indicate a traumatic injury at some point in the Veteran's life.  As such, the March 2011 VA Medical Center problem list appears to be a history transcribed by an examiner that was based solely on the Veteran's unsubstantiated claims and therefore, it is not probative.  

In sum, there is no competent evidence of record indicating that the Veteran's diagnosed allergic rhinitis is related to his active service and there is no medical evidence of any other nasal disability or of a headache disability.

The Board acknowledges that the Veteran is competent to state that he sustained a nasal injury in service and that he has had recurrent headaches since the injury.  However, the Veteran has not identified any residual of the nose injury other than headaches and as a lay person the Veteran is not competent to link his headaches to the alleged nasal injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
Moreover, the Veteran's current statements concerning what happened more than 60 years ago are of less probative value than the contemporaneous STRs records showing no evidence of headaches or nasal trauma and normal findings on the separation examination.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a nasal disability and headaches is not warranted.  


ORDER

Entitlement to service connection for a nasal disability is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for a thumb disability, residuals of cold injury, a lung disability, and residuals of a fractured arm are decided.

With regard to the Veteran's claim of entitlement to service connection for residuals of cold injury, the Veteran reported that while serving in Greenland he was exposed to cold and wet weather conditions.  He reported that the temperatures fell below freezing and that he was not afforded waterproof clothing or protective gear.  He reported that he received treatment for his cold exposure from a corpsman while in active service.  The Veteran has reported that he continues to experience problems as a result of his exposure to extreme cold weather conditions during his active service. 

A review of the Veteran's STRs is negative for treatment for exposure to extreme cold weather while in active service.  However, a review of the Veteran's SPRs confirms the Veteran's statements that he served in Greenland.  According to the Veteran's SPRs, the Veteran participated in operation SUNAC during the period from June 1952 to August 1952.  He crossed the Arctic Circle in June 1952 and operated at Thule, Greenland from that time until August 1952.

At this time, the Board concedes the Veteran's exposure to cold weather conditions while in active service.

A review of the post-service medical evidence of record indicates that the Veteran was seen for a neurology consultation at the VA Medical Center in May 2010.  At that time, the Veteran reported that he had experienced pain in his toes since sustaining frostbite in service and that it had become worse in the last few years.  

The Veteran is competent to report when he first experienced numbness in his toes and that is has continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.  

In light of the Veteran's conceded exposure to cold weather conditions in service, his report that he has experienced toe numbness since that time, and the post-service medical evidence of record showing the Veteran to have neuropathic pain in his toes; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral foot disability, to include whether it is a residual of cold weather exposure in active service, and to determine if there are any other residuals of cold injury of the lower extremities  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With regard to the Veteran's claim of entitlement to service connection for a lung disability, the Board first notes that the Veteran has reported that he was exposed to asbestos during his active service.  A review of the Veteran's SPRs shows that he spent the majority of his naval service aboard the USS Taconic.  The Board notes that the USS Taconic was an amphibious assault command ship that was acquired by the Navy in 1945.  It is well known that ships from that era contained asbestos.  Therefore, the Board concedes the Veteran's exposure to asbestos while in active service.  

The Board notes that in August 2005 and January 2010 the Veteran underwent computed tomography (CT) scans of his chest.  Both CT scans revealed indeterminate pulmonary nodules, for which three to six month follow-up was recommended.  There is no information of record indicating the origin of the nodules or whether they could be a result of the Veteran's active service, to include his exposure to asbestos.  

Additionally, the Veteran underwent a pulmonary function test (PFT) at his December 2009 VA examination, which showed that the Veteran's lung volume suggested hyperinflation of the lungs.  The Board notes that hyperinflation of the lungs is a symptom and not an actual diagnosis; however, there was no diagnosis provided by the December 2009 VA examiner to account for the hyperinflation noted on the PFT.

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present lung disability, to include whether it is related to the Veteran's asbestos exposure in service.       

With regard to the Veteran's claim of entitlement to service connection for residuals of a fractured arm, the Veteran has asserted that he fractured his left elbow as a child, which required surgical repair, and that the pre-existing disability was aggravated by an injury sustained in active service.  

A review of the STRs shows that at the time of his enlistment examination in May 1950, the Veteran was noted to have a scar measuring 4 inches in length on his left elbow.  Additionally, at the time of his enlistment examination, the Veteran reported being hospitalized for a broken arm 12 years prior to his enlistment in the Navy.  The examiner failed to elaborate on the reported injury in the examination report.  Further review of the STRs show that in February 1954, the Veteran was treated for a left elbow contusion.  

In July 2009, the Veteran was afforded a VA examination.  At that time, the Veteran again reported that he had fractured his left elbow as a child and that it was aggravated by his active service.  The examiner diagnosed the Veteran with an old fracture to the left elbow as a child with deformity.  X-rays revealed severe osteoarthritis in the elbow joint.  The examiner opined that the Veteran's current left elbow disability was not a result of the left elbow contusion sustained while in active service.  The examiner reported that a simple contusion would not cause the present deformity and loss in range of motion.  Rather, the examiner reported that the Veteran's current left elbow disability was a result of the childhood fracture reported by the Veteran.     

The Board notes that a Veteran is presumed to have been sound upon entry into the Navy, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the Veteran was not found to have any arm abnormality on the examination for entrance on to active duty with the Navy.  Therefore, the presumption of soundness applies.  The Board finds that while the July 2009 VA examiner stated that the Veteran's current left elbow disability was a result of a pre-service fracture, the examiner did not address whether an elbow disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of his active service.  

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left elbow disability.

With regard to his thumb claim, the Veteran has reported that while working in the machine shop in service, he lacerated the upper quadrant of his thumb, right up to the nail.  He reported that his thumb was stitched by the doctor on his ship and that he has experienced numbness in his thumb since that time.  Although STRs do not document this alleged injury, the Veteran is competent to report that he sustained a thumb laceration in service and that he has had numbness in the thumb ever since.  Therefore, the Board has determined that he should be afforded a VA examination to determine if he has any current residuals of the in-service injury.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

2. Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present foot disability, to include residuals of cold injury, and to determine if he has any other residuals of cold injury of the lower extremities.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently foot disability as to whether there is a 50 percent of better probability that the disability is related to the Veteran's active service, to include his exposure to cold weather while serving in Greenland.  In addition, if the Veteran has any other claimed residuals of cold injury of the lower extremities, the examiner should identify those claimed residuals and provide an opinion as to whether there is a 50 percent or better probability that the claimed disability is related to cold injury in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his exposure to cold weather and subsequent frostbite during active service.   

The supporting rationale for all opinions expressed must be provided.

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present lung disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present lung disability as to whether there is a 50 percent of better probability that the disability is related to the Veteran's active service, to include his exposure to asbestos.  In the opinion, the examiner should specifically address the lung nodules noted at the Veteran's CT scans and the hyperinflation noted upon PFT.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his exposure to asbestos during active service.

The supporting rationale for all opinions expressed must be provided.  

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present left elbow disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present left elbow disability as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

5. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present thumb disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present thumb disability as to whether there is a 50 percent of better probability that the disability is related to a laceration of the thumb sustained in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to the in-service injury

The supporting rationale for all opinions expressed must be provided.

6. The RO or the AMC should undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to service connection for residuals of cold injury of the lower extremities, a lung disability, a thumb disability and residuals of a fractured left forearm based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


